Citation Nr: 1760766	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  15-46 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Milwaukee Pension Center


THE ISSUES

1.  Entitlement to service connection for cause of the Veteran's death.

2.  Entitlement to dependency and indemnity compensation (DIC) under 38 U.S.C. § 1318 (2012).

3.  Whether there is clear and unmistakable error (CUE) in a December 2011 rating decision that assigned an effective date of October 15, 2009, for a 100 percent rating for paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	James Brzezinski, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Leanne M. Innet, Associate Attorney


INTRODUCTION

The Veteran served on active duty from September 1975 to September 1977.  The Veteran died in M1y 2014, and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office in Milwaukee, Wisconsin (RO).

In August 2017, the appellant testified at a Board videoconference hearing before the undersigned, and a transcript is of record.

In the August 2016 statement of accredited representative in appealed case and at the August 2017 hearing, the appellant, through her representative, argued that entitlement to dependency and indemnity compensation (DIC) benefits under 38 U.S.C. § 1318 (2012) should be granted due to clear and unmistakable error (CUE) committed by the Agency of Original Jurisdiction (AOJ) in determining the effective date of the Veteran's total disability rating.  The Board determines it has jurisdiction over whether CUE was committed as ancillary to the issue of whether entitlement to DIC benefits under 38 U.S.C. § 1318 can be established.  See 38 C.F.R. § 3.22(b) (2017) (providing, in pertinent part, that CUE in a VA decision can be a basis for finding that the criteria for DIC benefits under § 1318 are satisfied); cf. 38 U.S.C. § 7103(c) (2012) (authorizing the Board to correct obvious error in the record on its own initiative); 38 C.F.R. § 3.2600(e) (2017) (authorizing a reviewer to reverse or revise prior decisions of an agency of original jurisdiction, including any prior decision that has become final due to failure to timely appeal, on the grounds of CUE under 38 C.F.R. § 3.150(a)).  Accordingly, the Board has added the issue of whether there was CUE in the December 2011 rating decision as to the determination of effective date of the Veteran's total disability rating.

This appeal was processed using the Virtual VA (VVA) and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future review of this appellant's case should take into consideration the existence of these electronic records.

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (2012).

The issues of CUE and entitlement to DIC under 38 U.S.C. § 1318 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  During his lifetime, the Veteran was service connected for paranoid schizophrenia evaluated as 100 percent disabling effective October 15, 2009.

2.  The Certificate of Death lists the immediate cause of the Veteran's death as cancer.

3.  The evidence of record does not show that a disease or injury of service origin, including the Veteran's service-connected paranoid schizophrenia, caused or contributed substantially or materially to the Veteran's death.


CONCLUSION OF LAW

1.  The criteria for service connection of the cause of the Veteran's death have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.312 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159(b) (2017).  The appellant has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  As such, the Board will now review the merits of the appellant's claim.

Law and Analysis

The death of a Veteran is considered as having been due to a service-connected disability where the evidence establishes that such disability was either the principal or contributory cause of death.  38 U.S.C. § 1310 (2012); 38 C.F.R. § 3.312(a) (2017).  A principal cause of death is one which, singularly or jointly with some other condition, was the immediate or underlying cause of death, or was etiologically related thereto.  38 C.F.R. § 3.312(b) (2017).  A contributory cause of death is one which contributes substantially or materially to death, or aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c) (2017).  Service-connected disabilities or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there was resulting debilitating effects and general impairment of health to the extent that would render the person less capable of resisting the effects of either disease or injury primarily causing death.  38 C.F.R. § 3.312(c)(3) (2017).

In making determinations, VA is responsible for ascertaining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

Here, the Board reviewed all evidence in the claims file, with an emphasis on that which is relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as it relates to the appellant's claim.

The appellant essentially contends that the cause of the Veteran's death should be service-connected.  The Veteran died in May 2014, and his death certificate lists the immediate cause of death as cancer.  The manner of death was listed as natural and an autopsy was not performed.  At the time of his death, the Veteran was service-connected for paranoid schizophrenia evaluated as 100 percent disabling effective October 15, 2009.  The Board's analysis, therefore, will focus on whether the Veteran's service-connected paranoid schizophrenia either caused or contributed substantially or materially to cause his death.

In this regard, in October 2015, the RO obtained a VA medical opinion addressing this issue.  Based upon a thorough review of the claims file, the examiner opined that it is less likely than not that the Veteran's schizophrenia contributed to his death in a substantial/material manner; that it contributed to death in a causal manner.  The examiner opined that it is less likely than not that the Veteran's schizophrenia caused debilitating effects and general impairment of health to an extent that would render him materially less capable of resisting the effects of other disease or injury primarily causing death.  The examiner opined that it is less likely than not that the review of the Veteran's military records resulted in a diagnosis which would have at least as likely as not contributed to death.

The examiner explained that the immediate cause of death listed on the death certificate was cancer.  No other underlying cause of death was identified.  The examiner explained that a mental health disorder may have a nexus to a cause of death when the mental health disorder prohibits the veteran from meaningfully participating or benefiting from available medical care for a potentially deadly medical condition.  When this is the case, there will be evidence of this in the medical records showing that there was urgent referral and consultation with mental health providers.  The examiner noted that, in this case, there is no such medical evidence showing medical care providers having concerns that the Veteran's schizophrenia was interfering with his medical care.

As an example, the examiner referenced the report of the mental health VA examination the Veteran was afforded in July 2011.  At that time, it was opined that with the aid of medication the Veteran exhibited reasonable judgment and insight.  The examiner noted the Veteran's medical and mental health records since 2011 were similarly void of evidence of a causal link between the Veteran's schizophrenia and the cancer that caused his death.  The records by the Veteran's health care providers did not suggest that his schizophrenia was seen to be permanently and grossly aggravating the medical condition beyond its natural progression such that death was the result.

The examiner stated that a review of the Veteran's military records did not indicate that mental illness was determined to be causally or casually related to his pattern of misconduct; there was no evidence of mental illness.

The Board notes that the appellant, while entirely competent to report those things she has perceived with her senses, is not competent to proffer an opinion as to the cause of the Veteran's death.  Such opinions require specific medical training and are beyond the competency of a lay person.  In the absence of evidence indicating that the appellant has the medical training to render medical opinions, the Board must find that her contentions in this regard to be of no probative value.  See 38 C.F.R. § 3.159(a)(1)-(2) (2017) (defining competent medical evidence and competent lay evidence); Charles v. Principi, 16 Vet. App. 370 (2002) (finding the veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (noting that competent lay evidence requires facts perceived through the use of the five senses); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (stating that "lay persons are not competent to opine on medical etiology or render medical opinions.").  Accordingly, the statements offered by the appellant in support of her claim are not competent evidence to support any specific diagnosis or etiology of a disability or the cause of the Veteran's death.  Moreover, the most probative evidence of record as to the cause and contributing causes of the Veteran's death is the October 2015 VA examination report, rendered by a medical professional based upon a complete review of the record.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (noting that when assessing the probative value of a medical opinion, the access to the claims file and the thoroughness and detail of the opinion must be considered. The opinion is considered probative if it is definitive and supported by detailed rationale). 

Other than the Veteran's service-connected schizophrenia, the appellant has not alleged, nor is there any evidence that any other disease or injury of service origin played a part in the Veteran's demise.  The appellant has submitted no competent medical evidence contrary to the examination findings above.  The appellant has been accorded ample opportunity to furnish medical and other evidence in support of her claim; she has not done so.  See 38 U.S.C. § 5107(a) (2012) (noting it is a claimant's responsibility to support a claim for VA benefits).

Based upon the foregoing, as the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply, and the claim must be denied.  See 38 U.S.C. §§ 501, 5107(b) (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).


ORDER

Service connection for the cause of the Veteran's death is denied.


REMAND

In March 2016, the appellant applied for DIC benefits under 38 U.S.C. § 1318 (2012).  In the representative's August 2016 statement, it was argued that the evidence of records supports a finding that the Veteran should have been awarded an earlier effective for his total disability rating, which, in turn, would entitle the appellant to DIC benefits under 38 U.S.C. § 1318.

Legally, to change the effective date of October 15, 2009, which was assigned by a December 2011 rating decision, it would be necessary to find that there was CUE in the date assigned by the December 2011 rating decision.

The Veteran's Report of Separation from Active Duty (DD-214) shows that the character of his service was Under Other than Honorable Conditions.  His military personnel record shows the reason was "misconduct-frequent involvement of a discreditable nature with authorities."  In relationship to an October 1977 unemployment compensation claim, in a January 1978 administrative decision, VA determined that the Veteran's discharge was dishonorable for VA purposes.

The Veteran's military personnel records show that the Veteran sought a review of his discharge by the Army Council of Review Boards.  In August 1987, it was determined that the Veteran's discharge was proper and equitable.

In October 2009, the Veteran applied, in pertinent part, for service connection for paranoid schizophrenia, citing onset as April 1977.  In support of his claim, the Veteran presented an October 2009 letter from his treating psychiatrist, Dr. M.L., with significant medical records attached, showing that the Veteran had received intervention for chronic paranoid schizophrenia since 1979.  It was Dr. M.L.'s opinion that it was more likely than not that the Veteran first experienced symptoms of schizophrenia in service when he had his first in-service infraction.

In a June 2011 VA administrative decision, the Veteran's character of discharge was considered honorable for VA purposes.  In a July 2011 statement in support of claim, the Veteran requested an earlier effective date for his claim based upon the June 2011 determination that his condition dated from the time of service.  In a December 2011 rating decision, the Veteran was service connected for paranoid schizophrenia evaluated as 100 percent disabling effective October 15, 2009, which was the date VA received the claim for service connection.  The Veteran did not appeal.

The Veteran died in 2014, and in March 2016, the appellant applied for DIC.  In the June 2014 rating decision on appeal, the RO denied entitlement to DIC citing that fact that the Veteran had not been in receipt of total service-connected disability compensation benefits from the date of discharge nor for ten consecutive years at the time of death.

Now, the appellant argues that the Veteran would have received an earlier effective date but for a CUE on the part of VA.  VA determined that the Veteran's other than honorable discharge was due to his mental condition and essentially it is argued that he would have been approved for service connection and total disability prior to 2009 but for a clear error on the part of VA.  As an extension of this argument, the appellant argues that, with an earlier effective date of the Veteran's total disability rating, she is entitled to DIC benefits because the Veteran's total disability should have been service connected for more than ten years, as required by 38 U.S.C. 
§ 1318 (2012).

In view of the foregoing, on remand, the CUE claim must be adjudicated and the claim for DIC benefits under 38 U.S.C. § 1318 (2012) must be readjudicated.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Adjudicate the issue of whether there was CUE in a December 2011 rating decision that assigned an effective date of October 15, 2009, for a 100 percent rating for paranoid schizophrenia.

2.  Thereafter, readjudicate the issue of entitlement to DIC  under 38 U.S.C. § 1318 (2012).

3.  If any of the benefits sought are not granted, the appellant and her representative should be furnished with a supplemental statement of the case (SSOC), afforded an opportunity to respond, and the record should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


